VANDE WALLE, Chief Justice.
Russell Eversvik appealed a county court judgment of conviction entered upon a guilty verdict for the offense of fleeing a police officer, in violation of section 39-10-71, NDCC. Eversvik alleges that the evidence at the trial level relating to whether the officer’s signal to stop was perceptible to Eversvik was insufficient to justify the court’s guilty verdict. Construing the evidence in a light most favorable to the verdict, State v. Pollack, 462 N.W.2d 119 (N.D.1990), we believe a reasonable inference of guilt can be drawn. C.f. Maher v. North Dakota Dept. of Transp., 510 N.W.2d 601 (N.D.1994) [Evidence of failure to stop in presence of emergency lights and siren support finding that failure to stop was an endeavor to avoid arrest.]
The judgment of the county court is affirmed.
SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.